Case 1:19-cv-00283-JJM-PAS Document 4 Filed 07/09/19 Page 1 of 6 PageID #: 21



MJC:lml 95450 \Pleadings\95450 5 Answer 7-9-19

                                   UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF RHODE ISLAND

CHRISTOPHER JOHNSON                              :
                                                 :
        V.                                       :        C.A. No. 19-cv-00283-JJM-PAS
                                                 :        Jury Trial Demanded
CITY OF PROVIDENCE, by and through               :
its Treasurer, James J. Lombardi, III            :
and MATTHEW SHERIDAN, individually               :
and in his official capacity as a                :
Providence Police officer                        :

                          ANSWER OF DEFENDANT, MATTHEW SHERIDAN

        1.       No answer required by this defendant.

        2.       Denied.

      3.     No answer required by this defendant and to the extent that the allegation implies any
wrongdoing on the defendant’s part, the allegations are denied.

        4.       Unknown and denied.

        5.       No answer required by this defendant.

        6.       Admit.

        7.       Admit.

        8.       Admit.

        9.       Unknown and denied.

        10.      Unknown and denied.

        11.      Unknown and denied.

      12.    Admit to so turning and pulling up to the plaintiff. The remainder of the allegation is
unknown and denied.

        13.      Admit.
Case 1:19-cv-00283-JJM-PAS Document 4 Filed 07/09/19 Page 2 of 6 PageID #: 22




       14.    Unknown and denied.

       15.    Denied.

       16.    Denied.

       17.    Denied.

       18.    Admit the same as being the reason for initial request.

       19.    Denied.

       20.    Admit to getting out of the vehicle. The remainder of the allegations are denied.

       21.    Denied.

       22.    Admit to the plaintiff saying something along those lines.

      23.     Deny slamming the plaintiff into the vehicle. Admit asking him why he acted in the
manner that he did.

       24.    Deny slamming the plaintiff. Admit that the plaintiff dented the car.

       25.    Admit the plaintiff said something along those lines.

       26.    Denied.

       27.    Denied.

       28.    Admit.

       29.    Denied.

       30.    Admit.

       31.    Admit.

       32.    Unknown and denied.

       33.    Unknown and denied.

       34.    Unknown and denied.



                                                  2
Case 1:19-cv-00283-JJM-PAS Document 4 Filed 07/09/19 Page 3 of 6 PageID #: 23



       35.     Denied.

      36.    No answer required by this defendant and to the extent that the allegation implies any
wrongdoing on the defendant’s part, the allegations are denied.

      37.    No answer required by this defendant and to the extent that the allegation implies any
wrongdoing on the defendant’s part, the allegations are denied.

       38.     No answer required by this defendant.

       39.     No answer required by this defendant.

        40.    Admit defendant is a defendant in two other cases. Denied as to the remaining
allegations.

      41-48. No answer required by this defendant and to the extent that the allegation implies any
wrongdoing on the defendant’s part, the allegations are denied.

       49.     Denied.

       50.     Denied.

       51.     Defendant incorporates his answers to the said realleged paragraphs.

                                            COUNT ONE

    False Arrest in Violation of the Fourth Amendment and Actionable Under 42 U.S.C. §1983

      52.    No answer required by this defendant and to the extent that the allegation implies any
wrongdoing on the defendant’s part, the allegations are denied.

                                           COUNT TWO

False Arrest and False Imprisonment in Violation of Article 1, §6 of the Rhode Island Constitution

       53.     Denied.

                                          COUNT THREE

   Excessive Force in Violation of the Fourth Amendment Actionable Through 42 U.S.C. §1983

       54.     Denied.




                                                  3
Case 1:19-cv-00283-JJM-PAS Document 4 Filed 07/09/19 Page 4 of 6 PageID #: 24



                                         COUNT FOUR

           Excessive Force in Violation of Article 1, §6 of the Rhode Island Constitution

     55.     Denied.

                                          COUNT FIVE

              Denial of Equal Protection in Violation of the Fourteenth Amendment,
                              Actionable Through 42 U.S.C. §1983

     56.     Denied.

                                           COUNT SIX

    Denial of Equal Protection in Violation of Article 1, §2 of the Rhode Island Constitution

     57.     Denied.

                                         COUNT SEVEN

              Malicious Prosecution in Violation of the Fourth, Fifth and Fourteenth
                       Amendments, Actionable Through 42 U.S.C. §1983

     58.     Denied.

                                         COUNT EIGHT

                                      Common Law Assault

     59.     Denied.

                                          COUNT NINE

                                       Common Law Battery

     60.     Denied.

                                          COUNT TEN

                                    Common Law False Arrest

     61.     Denied.



                                                 4
Case 1:19-cv-00283-JJM-PAS Document 4 Filed 07/09/19 Page 5 of 6 PageID #: 25



                                     COUNT ELEVEN

                            Common Law Malicious Prosecution

     62.   Denied.

                                     COUNT TWELVE

                  Civil Rights Act of 1990, R.I. Gen. Law §42-112-1 et seq.

     63.   Denied.


                     AUTHORITATIVE AND/OR OTHER DEFENSES

     1.    Defendant pleads qualified immunity.

     2.    Defendant pleads assumption of the risk.


                                               DEFENDANT, MATTHEW SHERIDAN,
                                               By his Attorney,



                                               /s/ Michael J. Colucci
                                               Michael J. Colucci, Esq. #3302
                                               OLENN & PENZA, LLP
                                               530 Greenwich Avenue
                                               Warwick, RI 02886
                                               PHONE: (401) 737-3700
                                               FAX: (401) 737-5499
                                               EMAIL: mjc@olenn-penza.com




                                              5
Case 1:19-cv-00283-JJM-PAS Document 4 Filed 07/09/19 Page 6 of 6 PageID #: 26



                                           CERTIFICATION

        I hereby certify that I have filed the within with the United States District Court on this 9th day
of July, 2019, that a copy is available for viewing and downloading via the ECF system, and that I
have caused a copy to be sent to:

Shannah Kurland, Esq.
149 Lenox Avenue
Providence, RI 02907

Kevin F. McHugh, Esq.
Providence Law Dept.
c/o City Solicitor's Office
444 Westminster Street, Suite 220
Providence RI 02903

                                                      /s/ Michael J. Colucci




                                                     6
